On the 11th day of October, 1909, judgment was rendered against appellant in the county court of Pottawatomie county, sentencing appellant to pay a fine of $100 and to serve 30 days' imprisonment in the county jail for a violation of the prohibitory liquor law. Appellant, however, did not perfect his appeal until the 11th day of *Page 627 
April, 1910, which was long after the expiration of time allowed by law for perfecting such appeal. This court therefore has not acquired jurisdiction of this case and the appeal is dismissed.